Judge Robertson
delivered the opinion of the Court.
Barnett would not be entitled to the privilege of paying off his note in Commonwealth’s *500paper, unless he had done, or offered to do so, on the day. The notéis for dollars,and gives him the right to discharge it in bank paper, only on the condition of hjs doing it on the day it falls due. v • •
Turner, for plaintiff; Caperton, for defendant.
It is not a note for paper, nor for specie or paper, in ternatiwe. Having failed to avail himself of his privilege, Barnett now has no right to pay in paper, Wherefore the court erred in giving judgment for the yalue of the paper, * r
It is, therefore, considered by the court, that the ju^gm,ent of the circuit court be reversed, and cause, remanded.